Citation Nr: 1518173	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-17 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $11,447.40, to include whether the debt was validly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from July 1975 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 waiver decision of the Committee on Waivers and Compromises (COWAC) at the St. Petersburg, Florida Regional Office (RO).

In April 2011, this matter was last before the Board, at which time it was remanded for issuance of a Statement of the Case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).

At the time of the Board's decision, the amount of overpayment in question was then listed as $6,404.17.  However, following the Board's remand further auditing resulted in an overpayment amount of 11,447.40.  See April 2012 SOC.

The Veteran was afforded a Travel Board hearing in July 2012.  A transcript of the testimony offered at the hearing has been associated with the record.  


FINDINGS OF FACT

1.  A felony arrest warrant was issued in Pinellas County, Florida, on May 3, 2005; the record does not show that it was void from its inception or otherwise dismissed, quashed, recalled, or cleared prior to May 15, 2006.

2.  VA determined that from May 3, 2005, to May 15, 2006, an overpayment of $11,447.40 was created due to the Veteran's status as a fugitive felon.

3.  Prior to May 15, 2006, the Veteran was unaware that a warrant had been issued, although he was aware that he was being prosecuted for the alleged crime that gave rise to the warrant.


CONCLUSION OF LAW

1.  Fugitive felon status for the period in question, is not established; therefore, the $11,447.40 debt based on an overpayment of benefits is not valid.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665 (2014).

2.  Waiver of recovery of the overpayment of $11,447.40 is moot, as the underlying debt is not valid.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA (38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107 (West 2014)), sets forth provisions for notifying and assisting claimants in substantiating claims for benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, the VCAA does not apply in cases involving recovery of overpayment based on indebtedness or the validity of the underlying debt.  Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).

The Veteran is seeking a waiver of recovery of an overpayment of benefits in the amount of $11,447.40, which was created due to a felony arrest warrant issued by the State of Florida.  The Veteran has argued that he did not know about the warrant until May 2006, when he was arrested in Florida following a nearly-fatal car accident in Virginia in August 2005.

Of record is a warrant information sheet from VA's Office of Inspector General (OIG) Fugitive Felon program.  The sheet notes that a warrant had been issued on May 3, 2005, in Pinellas County Florida for the offense of "obstructing justice."  

Also of record is a Pinellas County Sherriff's Office Subject Charge Report pertaining to the Veteran.  The document reflects a booking date of May 15, 2006, for the offense of "VOP failed to return a hired vehicle."  Following this booking, the Veteran apparently appeared in court in Pinellas County, Florida, where he was adjudicated guilty, sentenced and placed on probation.  See June 2, 2006, "Court Transmittal for [Veteran]."

In July 2008, the Veteran offered his reasons for disagreeing with the denial of the waiver.  He related that he was not hiding or trying to avoid the police, noting that he was not in Florida when the warrant was issued.  He relates that he was in the process of traveling to Florida to face the charges, when he was involved in a nearly-fatal car accident in Virginia.  He states that he was unaware of the warrant until after the accident, after which he returned to Florida for treatment at the Bay Pines VA Medical Center. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962 (2014).  When VA has determined that a debt is owed based on such an overpayment, and once it has satisfied certain procedural requirements, it may collect the debt by offsetting current or future benefit payments until the debt has been repaid.  38 C.F.R. § 5314 (West 2014); 38 C.F.R. §§ 1.911, 1.912a(a) (2014).  The debtor, in turn, may challenge the validity or amount of the debt owed. 38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911(c)(2), 1.963 (2014).

The validity of the debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Shaper v. Derwinski, 1 Vet. App. 430 (1991).  The law prohibits the payment of compensation benefits for any period during which the veteran was a fugitive felon.  38 U.S.C.A. § 5313B (West 2014).  The term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or, (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2014).

Recovery of overpayment benefits made shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(a) (2014).

The crux of the issue here is whether the Veteran was properly considered a "fugitive felon" under VA law.  The Board finds that he was not a fugitive felon, because he did was unaware of the warrant until he was arrested in May 2006.

While the term "fugitive" is not specifically defined by the governing statute and regulation (38 C.F.R. § 3.665(n) (2014)), Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or, as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  Thus, to engage in an intentional act of fleeing from prosecution, the Veteran would first have to know that he was facing prosecution, which the Veteran does not contest.

The issue here is whether one must have knowledge of a warrant in order to be considered a fugitive felon under 38 U.S.C.A. § 5313B(b)(1)(A).  The Board finds that knowledge of the warrant is required under this subsection of the statute.  Significantly, the United States Court of Appeals for Veterans Claims (Court) held that actual knowledge was not required to be a fugitive felon with respect to § 5313B(b)(1)(B), noting that the "plain language of the statute very simply defines a 'fugitive felon' as one who violates the conditions of probation."  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).  However, this holding does not necessarily apply to the fleeing from prosecution or conviction provision of subsection (b)(1)(A), as the Mountford case involved fugitive felon status by virtue of the violation of the terms or probation under subsection (b)(1)(B) of the statute rather than fleeing to avoid prosecution under subsection (b)(1)(A).  Indeed, the Court had earlier observed that "the plain language of section 5313B(b)(1)(B) provides that a person is a fugitive felon by reason of violating a condition of probation or parole imposed for commission of a felony under Federal or State law," and thus "that violation of a condition of probation makes one a fugitive felon."  Id. at 447.  The Court did not state whether the issuance of a warrant in itself based on an alleged offense constituting a felony committed by someone not on probation or parole likewise automatically makes one a fugitive felon under 5313B(b)(1)(A).  Thus, Mountford is not necessarily controlling with respect to this issue.

Some guidance on the issue may be found in the Social Security Administration's (SSA's) counterpart of VA's fugitive felon law.  In this regard, a VA Office of General Counsel opinion observed that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from SSA and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id. (quoting S. Rep. No. 107-86, at 17 (2001)).  The provisions of SSA's fugitive felon statute are essentially identical to the provisions of 38 U.S.C.A. § 5313B(b)(1) cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).  In interpreting SSA's fugitive felon law, the United States Court of Appeals for the Second Circuit held that in order for a person to be fleeing prosecution, "there must be some evidence that the person knows his apprehension is sought."  The statute's use of the words "to avoid prosecution" confirms that for "flight" to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution. Oteze Fowlkes v. Adamec, 432 F.3d 90, 97 (Fed. Cir. 2005).  Although not controlling on VA, the Second Circuit's interpretation of SSA's fugitive felon statute as requiring knowledge of the warrant provides support for a similar finding with regard to subsection § 5313B(b)(1)(A) of VA's fugitive felon statute which, as stated, was modelled after and contains language identical to SSA's version.

Further supporting a finding that there must be some knowledge that a warrant has been issued to be considered a fugitive felon under 38 U.S.C.A. § 5313B(b)(1)(A), despite the Court's holding with respect to subsection (b)(1)(B), is the bipartite structure of the provision of the statute and corresponding regulation defining fugitive felon.  The definition is stated in the alternative with use of the disjunctive word "or," indicating that one may be a fugitive felon by virtue of fleeing prosecution/conviction, or by violating a condition of probation or parole (when based on commission of a felony).  See id.; see also 38 C.F.R. § 3.665(n)(2).  Thus, 38 U.S.C.A. § 5313B(b)(1)(B) provides that violation of the terms of probation or parole in itself makes one a fugitive felon, as observed by the Court in Mountford, 24 Vet. App. at 447, and makes no mention of fleeing or prosecution or conviction.  By contrast, subsection (b)(1)(A) uses the word "flee" twice, and specifically in connection with a prosecution or conviction.  Under this definition, one cannot flee without there first being the predicate condition of a prosecution, or of confinement or custody following conviction, to flee from.  As observed by the Second Circuit in its interpretation of the identical language in SSA's statute, the word "flight" as used in this context connotes some knowledge of the prosecution or conviction.  Oteze, 432 F.3d at 97.  It would stretch the rules of grammar past the breaking point to find that the word "fleeing" in subsection (b)(1)(A) of the statute or in subsection (i) of the corresponding regulation applies to subsection (b)(1)(B) of the statute or subsection (ii) of the corresponding regulation with regard to violating the terms of probation or parole.  In short, a finding that some knowledge of the warrant is required under subsection (b)(1)(A) to be considered a fugitive felon seems to be in keeping with, and indeed necessitated by, the natural meaning of that provision given its repeated use of the word "flee," and is not necessarily in conflict with the Court's holding in Mountford with regard to subsection (b)(1)(B) pertaining to persons on probation or parole.

In light of the Board's finding that knowledge of the warrant is required to be a fugitive felon under 38 U.S.C.A. § 5313B(b)(1)(A), the evidence shows that the Veteran was not a fugitive felon for the period involved here.  The record does not contain any suggestion the Veteran was aware of the warrant prior to the his May 15, 2006, booking in Pinellas County, Florida.  The Veteran has alleged as such in personal statements, and the Board finds his statements credible, particularly as there is no evidence to the contrary.  There is no evidence that law enforcement from Florida attempted to contact him regarding the warrant.  He submitted evidence showing that he was in Virginia shortly after the warrant was issued in May 2005, but related that he was not hiding or fleeing.  The Board finds no reason to doubt the veracity of his statements, which are not contradicted by the record.

Accordingly, because the credible evidence shows that the Veteran did not know of the warrant prior to May 15, 2006, fugitive felon status is not established.  The mere presence of an outstanding warrant in this case is insufficient to establish fugitive felon status.  See e.g., Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D. Or. 2004) (finding that an intent to avoid prosecution was required for a fugitive felon finding under the SSA statute).  Thus, the $11,447.40 is not a valid debt.

In light of this finding, the issue of whether a waiver of the debt is warranted is moot.  Any payments withheld thus far towards recoupment of the debt must be restored to the Veteran.


ORDER

The overpayment of $11,447.40 resulting from suspension of VA compensation payment benefits based on fugitive felon status from May 3, 2005, to May 15, 2006, was created in error and not valid; restoration of payment of these benefits, including any that have been recouped thus far, is granted. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


